Justices Walker, McAllister and Thornton, dissenting : We hold that the ordinance in question conferred the authority to take up hogs upon a particular officer mentioned in it. The power conferred is in derogation of common right, and can be exercised only by the officer named. These hogs were taken up by two men acting under a private arrangement made between them and the police constable. Their assumption of the control of the hogs was without authority and illegal, because the police constable could not delegate his authority to them. It, therefore, follows that when the defendant received the hogs from these men at the pound, he simply received the possession of trespassers, and can not be deemed as taking them up when found running at large.